Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20, 22 and 24 are allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, prior art of record or most closely prior art fails to disclose, “wherein the first element has a first resilient hollow stem portion and the first clamping element projecting from the first stem portion, wherein the first stem portion is configured to insert into a hole of the reflector, and the first clamping element is configured to rest against the reflector”. These features reflect the application’s invention and are not taught by the pertinent prior arts Borja (US 20100171675) and Ueno (US 5846040). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Borja and Ueno to include features of amended claim 1.
Dependent claims 2-3, 15-20 and 22 are considered to be allowable by virtue of their dependencies on claim 1.
Regarding claim 4, prior art of record or most closely prior art fails to disclose, “
wherein the first clamping element and the second clamping element are configured to clamp the metal element between the first clamping element and the second clamping element,and wherein the fastener is configured as a push rivet including a male element and a female element, wherein the first element is one of the male element and the female element, and the second element is the other of the male element and the female element”. These features reflect the application’s invention and are not taught by the pertinent prior arts Borja (US 20100171675) and Ueno (US 5846040). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Borja and Ueno to include features of amended claim 4.
Dependent claim 24 is considered to be allowable by virtue of their dependencies on claim 4.

Dependent claims 6-10 are considered to be allowable by virtue of their dependencies on claim 5.
Regarding dependent claim 11, the pertinent prior art does not adequately teach or suggest the claimed features “wherein the fastener is configured as a push rivet, wherein the first element is a male element of the push rivet, and the second element is a female element of the push rivet; the male element has a first stem portion and the first clamping element projecting from the first stem portion, wherein the first stem portion is configured to be inserted into a hole of the reflector, and the first clamping element is configured to rest against the reflector; and the female element has a second resilient hollow stem portion and the second clamping member projecting from the second stem portion, wherein the second stem portion is configured to be pushed and sleeved onto the first stem portion, such that the second stem portion is radially expanded by the first stem portion and thereby anchored in the hole of the reflector”. These features reflect the application’s invention and are not taught by the pertinent prior arts Borja (US 20100171675) and Ueno (US 5846040). There is no 
Dependent claims 12-14 are considered to be allowable by virtue of their dependencies on claim 11.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845